Citation Nr: 1416925	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to April 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  Jurisdiction currently lies with the RO in Waco, Texas. 

The Board remanded this case for additional development in April 2009 and in August 2010.  

In his substantive appeal, the Veteran indicated that he wished to testify at a Travel Board hearing before a Veterans Law Judge.  He cancelled his hearing request in September 2013 and thus his request is considered withdrawn.  

In an Appellate Brief submitted in January 2014, the Veteran's representative raised a claim of entitlement to service connection for dementia, secondary to service-connected coronary artery disease and hypertension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for hypertension.  He last underwent a VA examination in May 2007; this examination was primarily for the purpose of evaluating his service-connected coronary artery disease.  Since that examination, the Veteran has provided evidence which suggest his hypertension may have worsened in severity.  A new examination must be scheduled to assess the current severity of this disability.

In addition, on remand the Veteran should be given an opportunity to identify any healthcare providers who have treated him for hypertension.  All outstanding records that are identified are to be obtained.  The file also should be updated to include all relevant VA treatment records since April 2011.

The Veteran also seeks entitlement to a TDIU, and contends that he is unable to work, primarily due to his service-connected disabilities of coronary artery disease and hypertension, and a non service-connected disability of dementia.  

A claim for an increased rating for hypertension is pending, as is a claim for service connection for dementia.  The pending claims may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC is to adjudicate the intertwined issue of entitlement to service connection for dementia, secondary to service-connected coronary artery disease and hypertension.  If service connection for dementia is denied, the Veteran and his representative must be informed that appellate review of this issue requires a timely notice of disagreement and substantive appeal.

2.  Ask the Veteran to identify any healthcare providers who have treated him for his hypertension.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained, including any relevant records from the nursing facility at which he presently resides.  Also, obtain all relevant VA treatment records since April 2011.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the severity of his service-connected hypertension.  The examiner must review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

a) The examiner must describe all symptomatology related to the Veteran's hypertension since 2000 and note his current blood pressure readings.  The examiner is also to indicate whether the Veteran's diastolic pressure is considered to be predominantly 110 or more, predominantly 120 or more, or predominantly 130 or more.

b) The examiner is further asked to provide a medical opinion as to the impact of the Veteran's service-connected disabilities (currently coronary artery disease, status post coronary artery bypass graft (CABG) surgery, history of Grader II/VI early systolic murmur; hypertension; tender numb scar, status post CABG surgery; and a fracture of the right navicular) on his ability to obtain and/or engage in substantially gainful employment.

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

